01MINAL                                                   03/17/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0492


                                        DA 19-0492


PARK COUNTY ENVIRONMENTAL COUNCIL
and GREATER YELLOWSTONE COALITION,                                FILED
           Plaintiffs and Appellees,                               MAR 1 7 2020
                                                                 Bowen Greenwood
     v.                                                        Clerk of Supreme Court
                                                                  StSt114 nf hAnntana



MONTANA DEPARTMENT OF ENVIRONMENTAL
QUALITY and LUCKY MINERALS,INC.,                                   ORDER
           Defendants and Appellants,

     and

TIM FOX,in his capacity as Attorney General
ofthe STATE OF MONTANA,

           Intervenor and Appellant.


      Pursuant to our Order of February 5, 2020, this cause was classified for oral
argument on Thursday, April 30, 2020, at 10:00 a.m. in the Strand Union Building,
Ballroom A on the campus of Montana State University, Bozeman, Montana. Due to
unforeseen circumstances in the operations of the Montana State University campus, the
venue and time for the oral argument has been changed.
      IT IS HEREBY ORDERED that this cause is set for argument on Thursday, April
30, 2020, at 9:30 a.rn. in the courtroom of the Montana Supreme Court, Joseph P.
Mazurek Justice Building, Helena, Montana. No introduction will be given.
       IT IS FURTHER ORDERED that no spectators will be allowed in the courtroom.
The argument will be live-streamed and can be accessed through the Court's website at
http://stream.vision.net/IVIT-JUD/.
       The Clerk of this Court is directed to provide a copy of this Order to all counsel of
record, to Dean Paul Kirgis, Alexander Blewett III School of Law, University of
Montana, to James W. Stordahl, Court Administrator of the Eighteenth Judicial District,
to Anne Watson, Pre-Law Advisor, Montana State University, to John Mudd, Executive
Director, State Bar of Montana, and to the Honorable Brenda Gilbert, District Judge.
      DATED this      v-day of March, 2020.
                                                For the Court,

                                                          //
                                                          -
                                                             Chie Justice




                                            2